Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Curcio on 2-8-22.

The application has been amended as follows: 

1.	(currently amended) A bolt action rifle having a bolt action assembly, said bolt action assembly comprising:
a receiver;
a bolt body in slidable communication with said receiver, said bolt body having a first portion with a first diameter and a second portion with a second diameter, said second diameter less than said first diameter, wherein said first and second bolt portions form a step at a junction where said first and second bolt portions meet, said bolt first portion having an exposed bolt face and an aperture for receiving a firing pin tip, said bolt second portion having an attachment mechanism on an end opposite said bolt face;

a firing pin insertable within and in slidable communication with said bolt, said firing pin having said firing pin tip at an end proximate said bolt face;
a resilient mechanism applying a bias force to said firing pin when said bolt lever and bolt casing are held forward in a closed, firing position, said bias force pushing said firing pin towards said bolt face; and
a plug attached to said bolt second portion at said attachment mechanism, said plug providing a mechanical stop or said resilient mechanism.

2.	(original) The bolt action rifle of claim 1 wherein said bolt first portion includes a slot or aperture for housing an extractor mechanism proximate said bolt face.

3.	(original) The bolt action rifle of claim 2 wherein said extractor mechanism includes an extractor lever having a hook or protrusion on a first end, a second end opposite said first end in mechanical communication with a biasing resilient component, a protruding aperture situated between said first and second ends, and a pivot pin insertable within said bolt and said protruding aperture, said pivot pin allowing said extractor mechanism to pivot away from and towards said bolt.

4.	(original) The bolt action rifle of claim 3 wherein said hook or protrusion on said first end of said extractor lever configured to hold a rim of a propellant charge to said bolt face.

5.	(currently amended) The bolt action rifle of claim 1 wherein said bolt first portion includes an ejector mechanism for dislodging a propellant charge from said bolt face after firing.

6.	(currently amended) The bolt action rifle of claim 5 wherein said ejector mechanism includes a slot within said bolt first portion and an ejector slidable therein, such that said ejector is biased forward beyond said bolt face when said bolt first portion is pulled back in a direction opposite a muzzle end of the .

7.	(original) The bolt action rifle of claim 5 wherein said ejector mechanism includes an ejector pin located within an aperture accessible on said bolt face, said ejector pin biased forward in a direction beyond said bolt face by a resilient mechanism, and having an indentation for receiving a set pin such that said ejector pin slidable path towards and away from said bolt face is restricted by said set pin between said indentation.

8.	(original) The bolt action rifle of claim 7 wherein said set pin is insertable within said bolt first portion in a direction perpendicular to said ejector pin motion.

9.	(original) The bolt action rifle of claim 1 wherein said receiver includes an aperture through which propellant charges may be loaded or unloaded, and a slot to receive a bolt handle proximate said aperture, such that the bolt handle, by fitting into said slot, puts the bolt action in the CLOSED position, ready for firing. 

10.	(original) The bolt action rifle of claim 1 including a trigger housing having a rectangular aperture for receiving a magazine.

11.	(original) The bolt action rifle of claim 10 including a magazine retainer mechanism comprising a magazine retaining lever, a biasing spring, and a pivot structure for biasing said magazine retaining lever towards said magazine.

12.	 (original) The bolt action rifle of claim 11 wherein said magazine includes a slot for receiving a portion of said magazine retaining lever to secure said magazine.



14.	(original) The bolt action rifle of claim 1 wherein said bolt casing includes a bolt lug extending radially outwards.

15. 	(original) The bolt action rifle of claim 1 wherein said bolt casing includes multiple bolt lugs placed approximately equidistant apart along said bolt casing circumference.

16.	(new) The bolt action rifle of claim 1 including a magazine for holding a plurality of propellant charges said magazine releasably attachable to, and disposed underneath, said receiver, said magazine having a spring-loaded base for applying an insertion force on said propellant charges towards said receiver.

17.	(new) A bolt action rifle having a bolt action assembly, said bolt action assembly comprising:
a receiver;
a substantially cylindrical shell bolt body in slidable communication with said receiver, said bolt body having a first outer surface portion with a first diameter and a second outer surface portion with a second diameter, said second diameter less than said first diameter, wherein said first and second bolt outer surface portions form a step at a junction where said first and second bolt outer surface portions meet, said bolt first outer surface portion having an exposed bolt face, a primer cap recess, and an aperture for receiving a firing pin tip wherein said bolt face exposes the primer cap recess having said aperture therein;
a bolt lever attached to or integral with a bolt casing, wherein said bolt casing includes an annular ring portion insertable around and coaxial with said bolt second outer surface portion such that said bolt casing and bolt lever are rotatable about said bolt second outer surface portion without rotating said bolt second outer surface portion, and said bolt lever and bolt casing are in slidable communication with said bolt second outer surface portion and said receiver;

a resilient mechanism applying a bias force to said firing pin when said bolt lever and bolt casing are held forward in a closed, firing position, said bias force pushing said firing pin towards said bolt face; and
a plug attached to said bolt second outer surface portion at an end opposite said bolt face, said plug providing a mechanical stop for said resilient mechanism.

18.	(new) The bolt action rifle of claim 5 wherein said ejector mechanism includes an ejector pin located within, and in slidable communication with, a slot on said bolt first portion outer surface, said ejector pin biased forward in a direction beyond said bolt face such that said ejector pin slides on a path towards and away from said bolt face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641